NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



BERND H. STILLER a/k/a BERND               )
STILLER, individually and as trustee       )
of the Bernd H. Stiller and Hilda          )
Stiller Trust Agreement UTD, dated         )
March 21, 2005; HILDA STILLER,             )
individually and as trustee of the         )
Bernd H. Stiller and Hilda Stiller Trust   )
Agreement UTD, dated March 21,             )
2005,                                      )
                                           )
              Appellants,                  )
                                           )
v.                                         )    Case No. 2D18-484
                                           )
THE BANK OF NEW YORK                       )
MELLON f/k/a THE BANK OF NEW               )
YORK, as trustee for the                   )
certificateholders CWALT, Inc.,            )
Alternative Loan Trust 2006-6CB,           )
Mortgage Pass-Through Certificates,        )
Series 2006-6CB;                           )
                                           )
              Appellee.                    )
                                           )

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Lee
County; John E. Duryea Jr., Judge.

James R. Ackley of Law Offices of
James R. Ackley, P.A., West Palm
Beach, for Appellant.
Morgan L. Weinstein of Weinstein
Law, P.A., Hollywood; and Marian
Kennady of Van Ness Law Firm, PLC,
Deerfield Beach, for Appellee The
Bank of New York Mellon.

No appearance for remaining
Appellees.


PER CURIAM.


            Affirmed.


VILLANTI, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                     -2-